1

2

3                             UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                               ***

6    JANENE TRUJILLO,                             Case No. 3:19-cv-00056-MMD-CBC

7                                  Plaintiff,                     ORDER
           v.
8
     ZIMMER, US, INC., a Delaware
9    Corporation, SYNVASIVE TECHNOLOGY,
     a California Corporation, BIOMET
10   ORTHOPEDICS, LLC, an Indiana Limited
     Liability Company, BIOMET, INC., an
11   Indiana Corporation, and DOES I-X,
     inclusive,
12
                               Defendants.
13

14         The Court ordered Defendants1 to show cause why this case should not be

15   remanded for lack of subject matter jurisdiction. (ECF No. 7 (“Show Cause Order”).)

16   Specifically, Defendants failed to allege the citizenship of the owners/members of

17   Defendant Biomet Orthopedica, LLC (see ECF No. 1 at 7), even though “an LLC is a

18   citizen of every state of which its owners/members are citizens.” Johnson v. Columbia

19   Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Defendants filed a response to

20   the Court’s Show Cause Order indicating that the sole member of Defendant Biomet

21   Orthopedica, LLC is another limited liability corporation—Biomet U.S. Reconstruction,

22   LLC. (ECF No. 9 at 2.) But the Court remains unable to determine the citizenship of

23   Defendant Biomet Orthopedica, LLC because Defendants do not allege the citizenship

24   of the owners/members of Biomet U.S. Reconstruction, LLC.2

25   ///

26         1Defendants  are Zimmer, US, Inc.; Synvasive Technology; Biomet Orthopedics,
27   LLC; and Biomet, Inc. (ECF No. 1 at 3.)
           2The Court also requested Defendants demonstrate that the amount in

28   controversy exceeds $75,000. (ECF No. 7 at 2.) The Court finds that Defendants have
     shown by a preponderance of the evidence that the amount in controversy exceeds
1           Accordingly, the Court will allow Defendants to supplement their response to the

2    Show Cause Order to address the citizenship of the owners/members of Biomet U.S.

3    Reconstruction, LLC as well as the citizenship of the owners/members of any members

4    of Biomet U.S. Reconstruction, LLC that are also limited liability corporations.

5           It is therefore ordered that Defendants may file a supplement to their response to

6    the Show Cause Order within seven days from the entry of this order fully alleging the

7    citizenship of Defendant Biomet Orthopedica, LLC. If Defendants do not file a

8    supplement, the Court will remand this case. Plaintiff may file a response to Defendants’

9    supplement under LR 7-2, assuming that Defendants choose to file a supplement.

10          DATED THIS 20th day of February 2019.

11

12
                                               MIRANDA M. DU
13                                             UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   $75,000. (See ECF No. 9 at 2-4 (discussing jury verdicts in similar cases exceeding
     $75,000).)

                                                  2
